Title: To John Adams from Bidé de Chavagnes, 12 November 1779
From: Chavagnes, Bidé de
To: Adams, John


      
       Mon cher monsieur
       
        12 Nov. 1779
       
      
      D’après lespece de certitude que m’avoit donné monsieur allaine que j aurois Ihonneur et le plaisir de vous voir jeudy et de diner chez luy avec vous ce qui en grande partie m’a fait remercier monsieur déné a cambridge pour le même jour. Je me flattois de pouvoir prendre avec vous les arrangements qui vous eussent convenus pour votre embarquement qui reglera avec les vents notre depart.
      J eusse eté bien aise aussi de vous confier une reflexion qui m’est venue et qui m’a paru d’une tres grande importance pour la sureté de votre mission, pour vos personnes pour toutte la fregatte. Enfin, voicy la chose. Dans la saison avancée comme elle l’est sujette a de gros coups de vents d un jour a lautre; ayant d ailleurs le projet de passer dans le Sud du Banc de st. georges pour eviter les 2 grosses fregattes angloises donts 2 batiments nous ont assurés la croisiere a peuprès fixée dans le nord du dit banc. Si de 50 a 100 lieues d’icy le moindre combat ou evenement malheureux nettoit, comme cela est tres possible la fregatte dans le cas de relacher dans un de vos ports du nord ou du Sud de cette baye ou côte jusqu’a rhodes ysland, avec des cartes peu exactes, personne icy qui connoisse ces atterrages, les dangers me paroitroint evidents. Dans la journée de demain qui me paroit vous estre necessaire pour vos affaires a boston, et qui, par des retardements que nous avons eprouvés pour quelques petites affaires definitives, ne pourra que contribuer au meilleur ordre de la fregatte, ne vous seroit il pas possible de nous procurer un genereux cytoyen pilotte de ces côtes qui put en venant en france avec vous, servir en votre nom sa patrie pour laquelle vous vous sacrifiez si genereusement. Je regarde cela d une si grande consequence que pour n’avoir rien a me reprocher je ne puis pas me dispenser de vous entretenir de cela le plutot possible.
      Si cela peut vous convenir je mettray surement a la voile dimanche a midy precis et demain je me propose D’avoir lhonneur de vous voir a votre commodité, le matin ou le soir ou vous voudrez si vous voulez me le faire dire, et de vous reiterer les sentiments sinceres et respectueux avec lesquels j ay lhonneur d’estre Mon cher monsieur. Votre tres humble et tres obeissant serviteur.
      
       Bidé de chavagnescapne. des vaux. du roy.
      
      
       Amoins que je ne recoive ce soir vendredy les effets que vous avez la bonté de me faire procurer jusquicy, je nay rien revenir.
      
     